DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, in the reply filed on 06/29/22, is acknowledged.

Claim Status
3.  The amendment, filed 06/29/22, has been entered. 

4.  Claims 1-5, 7-8, 10-12, 15, 29, 32-33, and 51-56 are pending. Claims 6, 9, 13-14, 16-28, 30-31, and 34-50 are cancelled.  Claims 1, 2, 5, 7, 10, and 51-52 are amended. Claims 15 and 32-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/22. Claims 1-5, 7-8, 10-12, 29, and 51-56 are under examination.

Information Disclosure Statement
5.  The information disclosure statements (IDS) submitted on 04/24/20; 03/23/22; and 07/21/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Objections
6.  Claims 1, 5, 10, 51, and 52 are each objected to because of the following informalities:  claim(s) recite non-elected inventions (e.g. non-elected sequences; see MPEP 2434). Appropriate correction is required.  It is also noted that Applicant elected SEQ ID NO: 226, but no claim actually requires the elected sequence.

7.  Claim 29 is objected to because of the following informalities:  improper formatting. Claim 29 is missing a space on line 6 between the word “acid,” and the word “a”.  Appropriate correction is required.

Claim Rejections – 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.  Claims 1, 2, 5, 7-8, 10-12, 29, and 51-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (i.e. nature-based products) without significantly more. 
The claims recite a “peptide for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture...” and the specification defines these peptides to encompass naturally occurring forms from bacteria and/or plants (e.g. see [0069-70, 0075]).  Elected SEQ ID NO: 226 is described as the native (i.e. natural) form of the polypeptide (e.g. see [0029]).  Therefore, although the product claims are directed to a statutory category (i.e. Step 1 of subject matter eligibility analysis is yes), they are also directed to a judicial exception (i.e. nature-based products) and accordingly, Step 2A prong 1 is yes.
This judicial exception is not integrated into a practical application because the naturally occurring peptides do not appear to be markedly different from their naturally occurring counterparts, in their natural state (e.g. same sequence of amino acids) since the claimed peptides do not appear to be modified in any way and the specification explicitly defines them to include naturally occurring forms (see above).  Therefore, Step 2A, prong 2 is no.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in claims 1, 5, 51, 52, 53, and 54. The additional peptides found in claims 7, 8, and 10 appear to also encompass nature-based products based on the description in the specification. At least one embodiment of claim 2 (i.e. comprises a core sequence) does not require a chemical modification. With regards to claim 11, the means by which the naturally occurring peptide is obtained does not make the peptide markedly different from its natural counterpart because it would still have, for example, the same sequence of amino acids. The additional element of an agrochemical or carrier, found in claim 12, encompasses water.  The additional elements found in claim 29, are not sufficient to amount to significantly more than the judicial exception because there is no indication that each or any of those elements (e.g. an amino acid) change any structural or functional features of the judicial exception per se (i.e. the naturally occurring peptide); thus, all components function as they would individually.  Further, a mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  
Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. naturally occurring peptide sequences).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, the additional elements (e.g. claim 29) are recited at a high level of generality and are well-understood, routine, conventional activities already engaged in by the scientific community, as evidenced by, for example Thompson et al. 2020 (US 10,717,767; see below). Consequently, the additional element(s), when required, are not sufficient to make the judicial exception eligible for patent protection. Accordingly, Step 2B is no.
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature/natural phenomenon (i.e. natural products), and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
10. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. Claims 1-5, 7-8, 10-12, 29, and 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for several reasons.  First, it is unclear what is encompassed by “...a partial coding sequence of a flagellin or flagellin-associated peptide and an amino acid sequence...” For example, what constitutes a partial coding sequence and/or how is that distinguished from a coding sequence per se? Also, a coding sequence (i.e. a sequence of nucleotides) would not normally be part of a peptide (i.e. a sequence of amino acids) thereby also adding to ambiguity of scope. Next, it is also unclear if the coding sequence is for the subsequently identified amino acid sequence or if it is in addition thereto (i.e. see the “and” between the coding sequence and the amino acid sequence).  Further, the following limitation is vague and awkward based on punctuation: 

    PNG
    media_image1.png
    169
    696
    media_image1.png
    Greyscale

In the interest of compact prosecution, if Applicant meant to encompass multiple options for “X3”, then this limitation would be clearer with the following punctuation:
	X3 is alanine (A) and the amino acid sequence of the flagellin or flagellin-associated peptide comprises SEQ ID NO: 291, 292, 295-298, 538, 582, 583, or 761[[,]]; or X3 is lysine (K) and the amino acid sequence of the flagellin or flagellin-associated peptide comprises SEQ ID NO: 571 or 752[[,]]; or X3 is serine (S)[[,]]; or X3 is glycine (G);

Next, Applicant elected SEQ ID NO: 226, but then amended claim 1 to make this sequence optional (see line 16 in the claim and/or line 6 above) and thus, it is unclear if the other amino acid sequences are in addition to SEQ ID NO: 226; or if Applicant meant to require this sequence in the independent claim; or if SEQ ID NO: 226 is an alternative to the other sequences. In other words, it is unclear how SEQ ID NO: 226 is incorporated into and/or otherwise related to the claimed peptide as a whole given Applicant’s election and new amendments. Therefore, clarification is required to ascertain the structural requirements of the claimed peptide and thereby clearly define the metes and bounds of the claim.
	Claim 2 is indefinite because it is unclear what “...further comprises a core sequence” encompasses in light of the sequence already required by claim 1 (i.e. what distinguishes the core sequence from the sequence as a whole?). Thus, clarification is needed.
	Claim 29 is indefinite because the list of agrochemicals encompasses elements that are not art-recognized as agrochemicals per se (e.g. a monosaccharide; a polysaccharide; an amino acid; etc.). Thus, clarification is needed.
	Other dependent claims do not clarify the issues identified above.
Claim Rejections - 35 USC § 112
12. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


13. Claims 53 and 54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Applicant elected SEQ ID NO: 226 which is 22 amino acids long; thus, the peptide in claim 1 must be at least 22 amino acids long (and even more in at least one interpretation of the claim; see 112(b) rejection above). However, claim 53 only requires the peptide to consist of “about 22 amino acids” which would include peptides less than the full sequence identified by the elected SEQ ID NO: 226 and thereby does not include all of the limitations of the claim upon which it depends. Similarly, claim 54 requires the peptide to consist of “about 15 amino acids” which does not include all 22 amino acids theoretically required by the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
14.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15. Claims 1-5, 7-8, 10-12, 29, and 51-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims are drawn to peptide(s) for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture comprising a partial coding sequence of a flagellin or flagellin-associated peptide and an amino acid sequence of the flagellin or flagellin-associated peptide comprises X1-I-N-X2-A-X3- D-D (SEQ ID NO: 766) wherein: X1 is arginine (R), glutamine (Q), or lysine (K); X2 is serine (S), asparagine (N), glycine (G), arginine (R), or threonine (T); and X3 is alanine (A) and the amino acid sequence of the flagellin or flagellin- associated peptide comprises SEQ ID NO: 291, 292, 295-298, 538, 582, 583, or 761; or X3 is lysine (K) and the amino acid sequence of the flagellin or flagellin-associated peptide comprises SEQ ID NO: 571 or 752; or X3 is serine (S); or X3 is glycine (G); wherein the amino acid sequence of the flagellin or flagellin-associated peptide optionally comprises SEQ ID NO: 226 (see claim 1); and further wherein the peptide either contains a chemical modification; is a variant having an amino acid insertion, deletion, inversion, repeat, duplication, extension, or substitution within the amino acid sequence; or is part of a fusion protein; or contains a protease recognition sequence; or further comprises a core sequence (see claim 2); and wherein the peptide comprises an amino acid sequence having at least 70% identity to any one of SEQ ID NOs: 226-229 and bioactive priming activity (see claim 10); wherein the chemical modification comprises an N-terminal modification or a C-terminal modification; wherein the amino acid substitution within the amino acid sequence of the variant comprises a substitution of a amino acid, a D-amino acid, or a non-natural amino acid.
Consequently, it is the Office’s position that (1) the claims constitute a "broad generic claim” based on the lack of guidance regarding (a) partial coding sequences; and/or (b) chemical modifications including wherein the chemical modification comprises an generically claimed N-terminal modification or a C-terminal modification; and/or (c) variants having an amino acid insertion, deletion, inversion, repeat, duplication, extension, or substitution within the amino acid sequence and/or a substitution of generically claimed a amino acid, a D-amino acid, or a non-natural amino acid; and/or (d) variants having an amino acid sequence of at least 70% identity to any one of SEQ ID NOs: 226-229 and bioactive priming activity; and (2) the claimed genus has substantial variation because of the numerous permutations permitted. 
However, it is the Office’s position that the specification does not provide adequate written description to identify the broad and variable genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structures of the claimed peptide (e.g. which chemical modifications and where; and/or which 70% of the amino acids must be maintained and which 30% may be inserted, deleted, inverted, repeated, duplicated, extended, or substituted and with which amino acids, D-amino acids, and/or non-natural amino acids in a variant) and the claimed function to be maintained including bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture.  Similarly, the specification does not provide adequate written description to identify the broad and variable genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structures of the claimed polynucleotide (i.e. for full or partial coding sequences) and the claimed function to be maintained (i.e. encoding a specific sequence based on degeneracy of genetic code). 
It is noted that while the description of the ability of a claimed peptide (or polynucleotide) sequence may generically describe that molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify the 70% of amino acids within the claimed sequences that must be retained in order to maintain the claimed functional activity (i.e. bioactive priming, decreasing abiotic stress, protecting from disease, insects and/or nematodes, increasing the innate immune response and/or changing plant architecture). Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus is highly variable (e.g. each sequence has a unique structure; see MPEP 2434), the characteristics of the ability to function for bioactive priming, decreasing abiotic stress, protecting from disease, insects and/or nematodes, increasing the innate immune response and/or changing plant architecture, is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic since, without an art-recognized or a disclosed structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. Consequently, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement.
However, MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  In the instant case, the specification provides complete structural information for SEQ ID NO: 226; but the claims, as written, also include partial structures (i.e. fragments, see claims 53 and 54) and variants (i.e. see claims 1, 10, and 56) with or without chemical modifications (i.e. see claims 2, 3, 4, and 55). The specification identifies SEQ ID NO: 226 as Flg22 from Bacillus thuringiensis strain 4Q7 and multiple similar polypeptides wherein a mutation modifies, for example, ROS activity (e.g. see Table 9A; SEQ ID NOs 571-574, 576-579, 752-753; Figures 6, 7); however, the claims, as written are not so limited and do not encompass all of these sequences.  Similarly, the specification identifies Flg22 peptides and variants (e.g. see Table 9B; SEQ ID NO: 754-765); however, the claims, as written are not so limited and do not encompass all of these sequences.  The specification describes SEQ ID NO: 226 as the native L configuration of a bioactive priming polypeptide (Bt.4Q7Flg22) and its retro inverso (i.e. D configuration) form as SEQ ID NO: 375 (see Figure 1); wherein the application of each improved average yield of total harvestable corn (see Figures 2, 3) or soybean (see Figure 4). The specification describes trials using SEQ ID NO: 226 to decrease the growth of Candidatus liberibacter in infected citrus trees for Valencia orange and Ruby Red grapefruit trees; but there do no appear to be any particularly relevant differences recorded (i.e. it is unclear, which, if any results were significantly different from controls and/or from other treatments; see Figures 9-10). The specification describes application of SEQ ID NO: 226 to orange and grapefruit trees might have affected fruit counts, fruit diameter, and/or fruit volume (see Figures 11-16); but, again it is unclear which results were significant (e.g. see Figures 11, 12, 13 and 14). Further, there is no nexus between these limited results using the fully described SEQ ID NO: 226 and any partial structures thereof (i.e. sequences with only 70% similarity thereto; and/or sequences with chemical modifications) that maintain the claimed functional activities (i.e. bioactive priming, decreasing abiotic stress, protecting from disease, insects and/or nematodes, increasing the innate immune response and/or changing plant architecture) for other plants, or other diseases, or other stressors, or insect infestations, and/or nematode infestations. Thus, the specification lacks adequate written description for which structures predictably provide which of the claimed functions. 
For example, the specification does not adequately describe partial coding sequences of a flagellin or flagellin-associated peptide having the claimed functional activities.  The specification does not adequately describe wherein the peptide contains an N-terminal modification or a C-terminal modification and maintains the claimed functional activities. The specification does not adequately describe variants having an amino acid insertion, deletion, inversion, repeat, duplication, extension, or substitution within the amino acid sequence; with or without amino acid substitutions of amino acid, a D-amino acid, or a non-natural amino acid, while maintaining the claimed functional activities. The specification does not adequately describe use of the peptide as a fusion protein while maintaining the claimed functional activities. The specification does not adequately describe sequences containing a protease recognition sequence while maintaining the claimed functional activities. The specification does not adequately describe wherein the peptide comprises an amino acid sequence having at least 70% identity to any one of SEQ ID NOs: 226-229 and bioactive priming activities claimed. Accordingly, the specification also does not provide adequate written description to identify the broad and variable genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the variation within the genus.   
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous peptide sequences having numerous generically claimed chemical and/or genetic modifications with both the claimed structural attributes and the claimed functional properties, have not yet been identified. Accordingly, it is the Office’s position that even one of skill in the art would not accept the instant disclosure as having the necessary structure-function correlation(s) or as having a sufficient number and/or variety of “representative species” to adequately describe the breadth and diversity of the genus as claimed.  Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, methods for improving desirable agronomic phenotypes in agriculturally important crop species were still under development and thus necessarily unpredictable, as evidenced, by for example, Thompson et al. 2020 (US 10,717,767), which teaches that conventional methods have mostly used selective breeding, grafting, transgenic and/or agrochemical approaches to improve characteristics such as yield (e.g. see columns 1-2 “Background” section). Thus, the state of the art supports that even the skilled artisan requires guidance on the critical structures of the polypeptide and/or polynucleotide per se (e.g. its sequence and/or critical domains within its sequence) and therefore does not provide adequate written description support for which structural features of the polypeptide and/or polynucleotide would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which amino acids must be conserved in order to maintain the claimed functions).
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


	Claim Rejections - 35 USC § 102
16. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18. Claims 1-5, 7, 10-12, 29, and 51-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blander et al. 2016 (US 9,314,484).
	Blander teaches compositions comprising peptides having 100% sequence identity to the elected SEQ ID NO 226 (which also encompasses SEQ ID NO: 754; and wherein X3 is serine), thereby meeting the broadest reasonable interpretation of claims 1, 5, 10 and 51-52; as evidenced by the following alignment:

    PNG
    media_image2.png
    662
    733
    media_image2.png
    Greyscale
 
Blander teaches the peptide may be chemically modified to incorporate the peptide into a fusion protein (i.e. amidation; e.g. see columns 6 and 13, and Example 6; meeting limitations found in instant claims 2, 3, 4, and 55). Blander teaches the fusion protein may comprise the 20 amino acid C-terminal fragment of flagellin (e.g. column 12, lines 1-10; meeting limitations found in instant claims 53, 54 and 55). Blander teaches other chemical modifications including engineering of expression vectors comprising adenylation signals and selectable markers, poly-linkers, etc. (i.e. assistance peptides; see column, lines 42-61; meeting limitations found in instant claims 2, 3, and 7).  Blander teaches compositions further comprising acceptable carriers and preservatives (e.g. column 19, line 59 to column 20, line 54; meeting limitations found in instant claims 12 and 29). Blander teaches preparations comprising sterilization via filtration (e.g. column 20, lines 54-67; meeting limitations found in instant claim 11). 
	Therefore, Blander anticipates the invention as claimed. 


Double Patenting
19.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

20. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

21. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Provisional Double Patenting (1)
22. Claims 1-5, 7-8, 10-12, 29, and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 207-222 of copending Application No. 17/350,746 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially similar products.
For example, instant claims are drawn to a partial coding sequence of a flagellin or flagellin-associated peptide and an amino acid sequence of the flagellin or flagellin-associated peptide comprises X1-I-N-X2-A-X3- D-D (SEQ ID NO: 766) wherein: X1 is arginine (R), glutamine (Q), or lysine (K); X2 is serine (S), asparagine (N), glycine (G), arginine (R), or threonine (T); and X3 is alanine (A) and the amino acid sequence of the flagellin or flagellin- associated peptide comprises SEQ ID NO: 291, 292, 295-298, 538, 582, 583, or 761; or X3 is lysine (K) and the amino acid sequence of the flagellin or flagellin-associated peptide comprises SEQ ID NO: 571 or 752; or X3 is serine (S); or X3 is glycine (G); wherein the amino acid sequence of the flagellin or flagellin-associated peptide optionally comprises SEQ ID NO: 226.
Similarly, co-pending claims are drawn to an isolated peptide for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture, wherein the peptide comprises a flagellin or flagellin-associated peptide having a length of 15 amino acids, wherein the amino acid sequence of the flagellin or flagellin associated peptide comprises SEQ ID NO: 752.
Therefore, the co-pending claims, requiring SEQ ID NO: 752, are a species of the instant claims’ broader genus wherein SEQ ID NO: 752 is merely one of the options. Accordingly, the co-pending claims anticipate the instant claims; see MPEP 2131.02. However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Provisional Double Patenting (2)
23. Claims 1-5, 7-8, 10-12, 29, and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-145 of copending Application No. 17/540,823 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially similar products.
For example, instant claims are drawn to a partial coding sequence of a flagellin or flagellin-associated peptide and an amino acid sequence of the flagellin or flagellin-associated peptide comprises X1-I-N-X2-A-X3- D-D (SEQ ID NO: 766) wherein: X1 is arginine (R), glutamine (Q), or lysine (K); X2 is serine (S), asparagine (N), glycine (G), arginine (R), or threonine (T); and X3 is alanine (A) and the amino acid sequence of the flagellin or flagellin- associated peptide comprises SEQ ID NO: 291, 292, 295-298, 538, 582, 583, or 761; or X3 is lysine (K) and the amino acid sequence of the flagellin or flagellin-associated peptide comprises SEQ ID NO: 571 or 752; or X3 is serine (S); or X3 is glycine (G); wherein the amino acid sequence of the flagellin or flagellin-associated peptide optionally comprises SEQ ID NO: 226.
Similarly, co-pending claims are drawn to, inter alia, polypeptide for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture, wherein the polypeptide comprises: (a) a flagellin or flagellin-associated polypeptide and an amino acid sequence of the flagellin or flagellin-associated polypeptide comprises any one of SEQ ID NOs: 226, 1-225, 227-375, 526, 528, 530, 532, 534, 536, 538, 540, 541, 751, 752, and 754-766.
Therefore, instant and co-pending encompass embodiments that are the same or substantially the same; and consequently, the claim sets are not patentably distinct (e.g. see overlapping sequences) from each other.  However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting (1)
24. Claims 1-5, 7-8, 10-12, 29, and 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,717,767. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially similar products.
For example, instant claims are drawn to a partial coding sequence of a flagellin or flagellin-associated peptide and an amino acid sequence of the flagellin or flagellin-associated peptide comprises X1-I-N-X2-A-X3- D-D (SEQ ID NO: 766) wherein: X1 is arginine (R), glutamine (Q), or lysine (K); X2 is serine (S), asparagine (N), glycine (G), arginine (R), or threonine (T); and X3 is alanine (A) and the amino acid sequence of the flagellin or flagellin- associated peptide comprises SEQ ID NO: 291, 292, 295-298, 538, 582, 583, or 761; or X3 is lysine (K) and the amino acid sequence of the flagellin or flagellin-associated peptide comprises SEQ ID NO: 571 or 752; or X3 is serine (S); or X3 is glycine (G); wherein the amino acid sequence of the flagellin or flagellin-associated peptide optionally comprises SEQ ID NO: 226; wherein the flagellin or flagellin-associated peptide: contains a chemical modification; wherein the chemical modification comprises acetylation, amidation, cross-linking, PEGylation, or cyclization; and compositions thereof; wherein the composition comprises the agrochemical and the agrochemical comprises an antibiotic, a biopesticide, a preservative, a buffering agent, a wetting agent, a surfactant, a coating agent, a monosaccharide, a polysaccharide, an abrading agent, a pesticide, an insecticide, a herbicide, a nematicide, a bacteriocide, a fungicide, a miticide, a fertilizer, a biostimulant, an osmoprotectant, a colorant, a humectant, an amino acid, a biological control agent, hydrochloric acid, acetic acid, trifluoroacetic acid, or a combination of any thereof.
Similarly, patented claims are drawn to isolated peptides for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture, wherein the peptide comprises a flagellin or flagellin-associated peptide having a length of 22 or fewer amino acids, wherein the amino acid sequence of the flagellin or flagellin-associated peptide comprises any one of SEQ ID NOs: 526, 528, 532, 534, 571, 586, 754-759, and 761-765; wherein the flagellin or flagellin-associated peptide: contains a chemical modification; is part of a fusion protein wherein the fusion protein-contains a protease recognition sequence; or a combination thereof; wherein the chemical modification comprises acetylation, amidation, cyclization, or PEGylation; wherein the peptide comprises the amino acid sequence of any one of SEQ ID NOs: 226-229, 232-234, 236-240, 243-246, 248, 250-256, 258- 259, 261, 263, 265-270, 272-280, 282-283, 285-286, 288- 300, 526, 528, 532, 534, 536, 538, 540, 571-586, and 752; and compositions thereof; wherein the composition comprises the agrochemical, and the agrochemical comprises an antibiotic, a biopesticide, a preservative, a buffering agent, a wetting agent, a surfactant, a coating agent, a monosaccharide, a polysaccharide, an abrading agent, a pesticide, an insecticide, a herbicide, a nematicide, a bacteriocide, a fungicide, a miticide, a fertilizer, a biostimulant, an osmoprotectant, a colorant, a humectant, an amino acid, a biological control agent, or a combination of any thereof.
Therefore, the instant claims (e.g. elected SEQ ID NO: 226) and the patented claims (i.e. already encompass SEQ ID NO: 226) encompass embodiments that are the same or substantially the same. Consequently, the claim sets are not patentably distinct (e.g. see other overlapping sequences) from each other. 

Double Patenting (2)
25. Claims 1-5, 7-8, 10-12, 29, and 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,046,735. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially similar products.
For example, instant claims are drawn to a partial coding sequence of a flagellin or flagellin-associated peptide and an amino acid sequence of the flagellin or flagellin-associated peptide comprises X1-I-N-X2-A-X3- D-D (SEQ ID NO: 766) wherein: X1 is arginine (R), glutamine (Q), or lysine (K); X2 is serine (S), asparagine (N), glycine (G), arginine (R), or threonine (T); and X3 is alanine (A) and the amino acid sequence of the flagellin or flagellin- associated peptide comprises SEQ ID NO: 291, 292, 295-298, 538, 582, 583, or 761; or X3 is lysine (K) and the amino acid sequence of the flagellin or flagellin-associated peptide comprises SEQ ID NO: 571 or 752; or X3 is serine (S); or X3 is glycine (G); wherein the amino acid sequence of the flagellin or flagellin-associated peptide optionally comprises SEQ ID NO: 226; wherein the flagellin or flagellin-associated peptide: contains a chemical modification; wherein the chemical modification comprises acetylation, amidation, cross-linking, PEGylation, or cyclization; and compositions thereof; wherein the composition comprises the agrochemical and the agrochemical comprises an antibiotic, a biopesticide, a preservative, a buffering agent, a wetting agent, a surfactant, a coating agent, a monosaccharide, a polysaccharide, an abrading agent, a pesticide, an insecticide, a herbicide, a nematicide, a bacteriocide, a fungicide, a miticide, a fertilizer, a biostimulant, an osmoprotectant, a colorant, a humectant, an amino acid,a biological control agent, hydrochloric acid, acetic acid, trifluoroacetic acid, or a combination of any thereof.
Similarly, patented claims are drawn to compositions for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture, wherein the composition comprises: (a) a root hair promoting polypeptide (RHPP) consisting of SEQ ID NO: 600; and (b) an agrochemical, a harpin or harpin-like polypeptide, a phytosulfokine (PSK) polypeptide, a flagellin or flagellin-associated polypeptide; wherein an amino acid sequence of the flagellin or flagellin associated polypeptide comprises any one of SEQ ID NOs: 226-229, 232-234, 236-240, 243-246, 248, 250-256, 258, 259, 261, 263, 265- 270, 272-280, 282, 283, 285, 286, 288-300, 526, 528, 532, 534, 536, 538, 540, 571-586, 752, 754-759, and 761-765; wherein the composition comprises the agrochemical, and the agrochemical comprises an antibiotic, a biopesticide, a preservative, a buffering agent, a wetting agent, a surfactant, a coating agent, a monosaccharide, a polysaccharide, an abrading agent, a pesticide, an insecticide, a herbicide, a nematicide, a bacteriocide, a fungicide, a miticide, a fertilizer, a biostimulant, an osmoprotectant, a colorant, a humectant, an amino acid, a biological control agent, or a combination of any thereof.
Therefore, the patented claims, requiring a more specific combination of peptide sequences, including the elected SEQ ID NO: 226, is a species of the instant claims’ broader genus and accordingly, the patented claims anticipate the instant claims; see MPEP 2131.02.

Conclusion
26. No claims are allowed.

27.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

28.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 4, 2022